Citation Nr: 0325725	
Decision Date: 09/30/03    Archive Date: 10/03/03

DOCKET NO.  02-09 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an effective date earlier than February 
22, 2001, for the grant of special monthly compensation based 
on the loss of use of both lower extremities and additional 
service-connected disabilities evaluated as 50 percent or 
more disabling. 

2.  Entitlement to an effective date earlier than March 1, 
2001, for the grant of additional disability benefits based 
on a dependent parent.


ATTORNEY FOR THE BOARD

Michelle L. Kane, Senior Counsel



INTRODUCTION

The veteran had service in the Army National Guard from March 
1991 to April 1994, with verified periods of active duty for 
training from July to November 1991 and from May 29-30, 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, which granted special monthly 
compensation based on the loss of use of both lower 
extremities and additional service-connected disabilities 
evaluated as 50 percent or more disabling, with an effective 
date of February 22, 2001.  See 38 U.S.C.A. § 1114(l), (p); 
38 C.F.R. § 3.350(b), (f)(3).  The veteran claims an earlier 
effective date is warranted.

In reviewing the veteran's claims file, the Board notes 
several claims were previously appealed to the Board, which 
were remanded in November 1997 for additional development.  
After RO decisions granted, at least in part, most of the 
pending claims, the veteran submitted a statement in August 
2001 indicating that she was withdrawing her appeals to the 
Board.  Therefore, none of the issues identified in the 1997 
remand remain within the appellate jurisdiction of the Board.


REMAND

Effective date, special monthly compensation

Notwithstanding the efforts undertaken to prepare this claim 
for appellate review, the Board finds that a remand is in 
order.  The Board will remand this claim to ensure full and 
complete compliance with the enhanced duty-to-notify and 
duty-to-assist provisions enacted by the Veterans Claims 
Assistance Act of 20000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (the VCAA) [codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, 5107 (West 2002)].  

The U.S. Court of Appeals for Veterans Claims (Court) has 
mandated that VA ensure strict compliance with the provisions 
of the VCAA.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In the context of an effective date claim, the 
Court has noted in a recent non-precedential decision that it 
is possible a claimant could provide VA with some evidence 
showing an earlier effective date is warranted if he or she 
were properly notified of what type of evidence would 
substantiate the claim.  Greenawalt v. Principi, No. 01-2041 
(U.S. Vet. App., March 6, 2003) (Order).  Although this non-
precedential decision is not binding on VA, it is 
representative of how strictly the Court will review a case 
to determine whether there was compliance with the VCAA.

It cannot be said, in this case, that there has been 
sufficient compliance when the RO at no time sent a VCAA 
letter to the veteran notifying her of what was needed to 
substantiate this claim, what her responsibilities were with 
respect to the claim, and whether VA would assist her in any 
manner.  Also, the statement of the case (SOC) issued on this 
claim in May 2002 failed to provide citation to 38 C.F.R. 
§ 3.159, the current regulation implementing the VCAA, 
despite the fact that this regulation was enacted several 
months earlier.  

For these reasons, the Board is constrained to remand this 
claim for compliance with the notice and duty to assist 
provisions contained in this law and to ensure the veteran 
has had full due process of law.  

Effective date, dependency

The Board must consider all documents submitted prior to its 
decision and review all issues reasonably raised from a 
liberal reading of these documents.  Suttmann v. Brown, 5 
Vet. App. 127, 132 (1993) (citations omitted).  Where such 
review reasonably reveals that the claimant is seeking a 
particular benefit, the Board is required to adjudicate the 
issue or, if appropriate, remand the issue to the RO for 
development and adjudication; however, the Board may not 
ignore an issue so raised.  Id.  

In August 2001, the RO informed the veteran that her mother 
had been added to her benefits as a dependent effective March 
1, 2001, and she would be receiving additional benefits as of 
that date.  In the January 2002 notice of disagreement (NOD) 
to the above issue and the July 2002 substantive appeal to 
that issue, the veteran expressed her disagreement with the 
assigned effective date, arguing that she should be paid 
additional amounts for a dependent parent back to May 1996 
when the dependency began.

It is clear that the veteran's statements were also a notice 
of disagreement (NOD) with the effective date the RO assigned 
for payment of additional compensation based on a dependent 
parent.  This NOD is still pending.  It is proper to remand 
this claim because the veteran has not been provided a 
Statement of the Case (SOC) on this issue.  Manlincon v. 
West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. 
Brown, 7 Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 
Vet. App. 124, 130 (1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16-
92).  However, this issue will be returned to the Board after 
issuance of the SOC only if perfected by the filing of a 
timely substantive appeal.  See Smallwood v. Brown, 10 Vet. 
App. 93, 97 (1997); Archbold, 9 Vet. App. at 130.

The Board notes, as an aside, that even though it does not 
currently have jurisdiction to order any development on this 
issue, the above discussion on VCAA compliance would also 
apply to this claim.

Accordingly, this case is remanded for the following:

1.  Review the claims file and ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), is completed 
with respect to the claim for an 
effective date earlier than February 22, 
2001, for the grant of special monthly 
compensation.  In particular, ensure that 
the notification requirements and 
development procedures codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107, 
and the duty-to-assist regulations, found 
at 38 C.F.R. § 3.159, are fully complied 
with and satisfied.  Notify the veteran 
of what evidence, if any, she is to 
submit and what evidence VA will obtain.  
See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

Any notice given, or action taken 
thereafter, must comply with the holdings 
of Disabled American Veterans, et. al. v. 
Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003), and Paralyzed 
Veterans of America, et. al. v. Secretary 
of Veterans Affairs, Nos. 02-7007, -7008, 
-7009, -7010 (Fed. Cir., September 22, 
2003).  Thereafter, this claim should be 
returned to the Board for further 
appellate review, if in order.  

2.  Provide the veteran a statement of 
the case as to the issue of entitlement 
to an effective date earlier than March 
1, 2001, for the grant of additional 
disability benefits based on a dependent 
parent.  The veteran should be informed 
that she must file a timely and adequate 
substantive appeal in order to perfect an 
appeal of this issue to the Board.  See 
38 C.F.R. §§ 20.200, 20.202, and 
20.302(b).  If a timely substantive 
appeal is not filed, the claim should not 
be certified to the Board.  If so, 
subject to current appellate procedures, 
the case should be returned to the Board 
for further appellate consideration, if 
appropriate. 

The purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issues.  The veteran has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. 


App. 369 (1999).  No action is required of the veteran until 
further notice.  

This case must be afforded expeditious treatment.



	                  
_________________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



